DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered. 
Response to Amendment
3.	The amendments to Claims 1,28 in the after final submission filed 10/22/2021 are acknowledged and accepted.
4.	Pending Claims are 1-28. Claims 7-9,13-25 are withdrawn in response to a restriction action previously. 
Response to Arguments
5.	Applicant’s arguments, see Remarks filed 10/22/2021 with respect to Claims 1,28 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection and the 35 U.S.C. 103 rejection of Claims 1-6,10-12,26-28  have been withdrawn. 
Election/Restrictions
6.	Claims 1,28 are allowable. The restriction requirement between Groups I-VIII , as set forth in the Office action mailed on 8/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7-9,13-25 directed to Groups II-VIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Simpson on 11/9/2021.
The application has been amended as follows: 
1)	In each of the claims 7-9, 13-25, changed Claim status Identifiers as follows:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Original)—
2)	On Claim 15:
-On Lines 1-2
Change:
“wherein a phase function, preferably a lens function, is provided”
To:
--wherein a phase function is provided--
Allowable Subject Matter
8.	Claims 1-28 are allowed.
REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (WO 2014/064228 A1, US 2014/0028985 A1) for at least the reason that the cited art of record fails to teach or 
“A beam shaping unit generating in a top view a flat-top plateau-type distribution of an absolute value of a complex degree of mutual coherence of the light in a plane of the spatial light modulator device to be illuminated over an area of a sub-hologram but not over the entire area of the spatial light modulator device”.
Claims 2-27 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 28 is allowed over the cited art of record for instance (WO 2014/064228 A1, US 2014/0028985 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for illuminating a spatial light modulator device, the device in combination with limitations in Lines 1-8,13-18, of the claim, comprising:
“ Generating in a top view a flat-top plateau-type distribution of an absolute value of a complex degree of mutual coherence of the light in a plane of the spatial light modulator device by a beam shaping unit over an area of a sub-hologram but not over the entire area of the spatial light modulator device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/J.V.D/
Jyotsna V Dabbi								11/10/2021Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872